Citation Nr: 1311467	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The June 2006 rating decision, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  In April 2007, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in September 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in October 2008.  The September 2011 rating decision, in pertinent part, denied entitlement to a TDIU.  In November 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in April 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in April 2012.    

The Veteran testified before a Decision Review Officer (DRO) in March 2012 and before the Board at a February 2013 travel board hearing.  Transcripts of these hearings have been associated with the claims file.

The Board notes that in October 2008, the Veteran also perfected an appeal for the issues of entitlement to service connection for an acquired psychiatric disorder, a skin disability, and a heart disability.  However, a May 2011 rating decision granted the claim for service connection for coronary artery disease, and an April 2012 rating decision granted the claims for service connection for anxiety disorder and a skin disability.  These grants represent full grants of the benefits sought on appeal for these issues, and therefore, these issues are not before the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including a March 2006 notice letter compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and a February 2013 hearing transcript, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  A chronic hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.

2.  A chronic tinnitus disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.

3.  The Veteran's service-connected coronary artery disease, anxiety disorder, and dermatitis combine to a 70 percent rating.

4.  The Veteran has work experience as a gas station attendant, a hardware salesman, a laborer and repairman, a yard master on railroad cars, and as a maintenance foreman; he has the equivalent of four years of a high school education.

5.  The weight of the competent and probative evidence indicates that the impairment caused by the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 (2012).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition to grant the claim for a TDIU, the Board finds that no discussion of VCAA compliance is necessary at this time for this issue.

Regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2005 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter issued prior to the decision on appeal advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in September 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA and private medical records, VA examination reports, Social Security Administration records, the Veteran's hearing testimony, and the Veteran's statements.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such a disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that his bilateral hearing loss and tinnitus were due to his exposure to noise in service.  He alleges that his tinnitus had its onset during his period of service in Vietnam and that he had experienced it continuously ever since discharge from service.  

Service personnel records confirm that the Veteran served in Vietnam from April 1968 to March 1969 and participated in the Tet Counter Offensive.  His military occupational specialty was that of a truck driver.  

Service treatment records are negative for any complaints, treatment, or diagnoses of bilateral hearing loss or tinnitus.  On separation examination in March 1969, there was no discharge audiogram, but the Veteran made no complaints of hearing loss or tinnitus.  

On VA examination in August 2008, the Veteran complained of hearing loss and constant tinnitus.  He reported that he had difficulty understanding soft speech and the television or telephone.  He stated that he was always turning the volume up to hear things better.  The examiner noted that there was no audiometric testing recorded at the time of the Veteran's separation.  The Veteran indicated that during service, he was a heavy equipment operator and drove trucks in convoys.  He maintained that he was not issued hearing protection and was exposed to the noise of firearms, machine guns, mortars at the firing range, and combat explosions.  He reported that after service, he was exposed to the noise of factory/plants, power tools, chainsaws, power lawn mowers, weed eaters, and leaf/glass blowers, but he used hearing protection.  Prior to service, the Veteran had first worked as a gas station attendant pumping gas and later worked in retail.  His post-service employment included working at an electric company as a laborer in the maintenance department, an electric pole repairman, and a repairman for transformers and systems in the engineering department.  The Veteran also reported working at another corporation as a basic repairman in the labor gang, working in the operations monitoring systems department, working as security, working as a yard master on railroad cars, and working as a maintenance foreman.  The Veteran stated that his daily, recurrent tinnitus was about as loud as a whisper and that the date of onset of his tinnitus had been during his period of service.  He indicated that the onset of his bilateral hearing loss had been during service and that it had been a gradual onset. 

Upon examination and review of the claims file, the VA examiner diagnosed the Veteran with bilateral normal hearing thresholds from 250 Hz to 8000 Hz.  She opined that noise exposure during service did not cause right ear hearing loss.  She also found that left ear hearing loss and tinnitus were not due to the Veteran's service.  She explained that considering the asymmetry of the thresholds, the asymmetry of the otoacoustic emissions, pre-military employment, military service in Vietnam as a truck driver, the lack of reported combat encounters, post-military employment, and lack of reported incidents of asymmetric noise exposure, the Veteran's left ear hearing loss and binaural tinnitus were less likely as not caused by or a result of noise exposure during service.  

At a September 2011 VA examination, the Veteran's ears were found to have no abnormalities, and he had no current complaint of tinnitus.  The Veteran's hearing in both ears was noted to be grossly normal.  

On VA examination in January 2012, the Veteran reported having bilateral hearing loss since 1968 or 1969.  He also stated that his tinnitus had started in service but did not report any causal event.  He complained that the noises were constant in both ears.  The examiner noted the August 2008 VA examiner's review of the Veteran's claims file in which she had found normal hearing at enlistment and no discharge audiogram.  The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to his period of service, including military noise exposure.  She explained that audiometric testing during the August 2008 VA examination had revealed normal hearing sensitivity in the right ear.  Based on the asymmetrical hearing loss, the fact that the Veteran had driven an 18-wheeler in service, the lack of reports of any combat encounters or incidents of asymmetrical noise exposure, and the Veteran's significant history of noise exposure as a civilian, the examiner concluded that the Veteran's hearing loss and tinnitus were more likely than not related to his civilan noise exposure.  She further reasoned that because the Veteran's right ear hearing had been normal in 2008 and the hearing in both of his ears had decreased since that time, this decrease was evidence that an environmental or genetic factor was affecting the Veteran's hearing instead of his military noise exposure.  In a February 2012 VA addendum, the examiner confirmed her opinions after reviewing the Veteran's entire claims file.  

The Veteran and his wife testified at a March 2012 DRO hearing.  Testimony revealed, in relevant part, that the ringing in the Veteran's ears was becoming so severe that it was affecting his concentration and his ability to sleep at night.  The Veteran also testified before the Board at a February 2013 travel board hearing.  Testimony revealed, in pertinent part, that the Veteran had worked as a heavy equipment operator during his period of service in Vietnam and that he had driven an 18-wheeler in convoys to deliver various materials and supplies to other fire bases.  The Veteran testified that on multiple occasions, he had experienced rocket and mortar attacks when he had arrived at other fire bases.  He reported that in 1969, when his headquarters had become overrun, he had experienced small arms fire and rocket attacks.  He stated that he had once run over a land mine with the rear end of his truck trailer.  He indicated that after discharge from service, he had worked as a service station attendant, a lineman trainee for an electric company, and a foreman at a chemical plant.  He maintained that although he had worked as a foreman for maintenance/janitorial work or other activities involving manual labor, his role had primarily taken place in an office setting.  The Veteran also testified that his tinnitus had started during his period of service in Vietnam and had worsened since then.  He reported that he currently suffered from constant ringing and buzzing in his ears.  

Upon review of the record, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  

The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss or tinnitus.  In addition, sensorineural hearing loss was not clinically shown to a compensable degree within one year following his discharge from service.  Moreover, at no time did any of the Veteran's treating providers find that his bilateral hearing loss and tinnitus were due to his period of service.  Additionally, the August 2008 and January 2012 VA examiners reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinions that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were due to his period of service.  The January 2012 VA examiner instead found that the Veteran's bilateral hearing loss and tinnitus were more likely than not related to his civilan noise exposure.  For these reasons, the August 2008 and January 2012 opinions by the August 2008 and January 2012 VA examiners are afforded great probative value.  

The Board notes that the Veteran has been diagnosed with sensorineural hearing loss, which is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2012) as an organic disease of the nervous system.  He has asserted exposure to noise in service and has asserted a continuity of symptomatology after discharge.  Thus, the Board finds that the theory of service connection based on a continuity of symptomatology under 38 C.F.R. § 3.303(b) (2012) has been raised by the record.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  However, although the Veteran has alleged that he has experienced tinnitus continuously since his period of service, tinnitus is not a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and therefore the theory of service connection based on a continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable for the claim of tinnitus.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).      

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, a lay person is competent to provide a diagnosis of tinnitus.  However, the issue of whether a veteran has a diagnosis of hearing loss that is considered a disability for VA purposes, see 38 C.F.R. § 3.385 (2012), falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report the onset and symptoms of hearing loss, an actual diagnosis of hearing loss for VA compensation purposes requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss and tinnitus requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current bilateral hearing loss and tinnitus are due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current bilateral hearing loss and tinnitus is not competent medical evidence, as such question requires medical expertise to determine.  Id.  

Although the Veteran contends that he has continuously experienced hearing loss since his exposure to noise in service, he is not competent to determine that the hearing loss has been severe enough to be considered a disability for VA purposes or that the continuous hearing loss is due to his in-service noise exposure.  Indeed, the Veteran's assertions are not supported by the objective medical evidence, which has only shown a bilateral hearing loss disability for VA purposes in the most recent January 2012 VA examination.  The medical evidence also reveals that the Veteran's hearing loss is due to his civilian noise exposure instead of his in-service noise exposure.  Thus, the Board finds the medical opinion of record to be of greater probative value than the Veteran's lay contentions.  As noted above, the most probative medical opinions are against a finding that the current bilateral hearing loss is related to service.  Similarly, although the Veteran is competent to provide a diagnosis of tinnitus, he is not competent to determine that his current tinnitus is due to his in-service noise exposure.  The objective medical evidence shows that the Veteran's tinnitus is due to his civilian noise exposure instead of his in-service noise exposure.  Thus, the Board finds the medical opinion of record to be of greater probative value than the Veteran's lay contentions.  As noted above, the most probative medical opinions are against a finding that the current tinnitus is related to service.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic hearing loss or tinnitus disability in service, and there is no competent and credible evidence indicating he had hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current bilateral hearing loss and tinnitus are related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2012).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2012).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  
  
For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.

The Veteran is currently service connected for coronary artery disease, rated as 60 percent disabling; anxiety disorder, rated as 30 percent disabling; and dermatitis, rated as 0 percent disabling.  The overall combined disability rating is 70 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran meets the threshold disability percentage criteria laid out in 38 C.F.R. § 4.16(a) (2012).

The evidence indicates that the Veteran has the equivalent of four years of a high school education.  He dropped out of high school after the tenth grade but later obtained his GED during his period of service.  The Veteran has worked as a gas station attendant, a hardware salesman, a laborer and repairman in the maintenance department of different companies, a yard master on railroad cars, and a maintenance foreman at a chemical plant.  

On VA psychiatric examination in August 2008, the Veteran reported that he had quit school after completing the tenth grade.  He stated that prior to service, he had started working as a gas station attendant at age 16 and later worked at a department store as a hardware salesman.  He indicated that he had obtained his GED during basic training in service.  He maintained that he had worked at his current company for 32 years.  He reported that he was hired as a laborer and that he had eventually been promoted to maintenance foreman.  The Veteran was diagnosed with anxiety disorder, not otherwise specified, and the VA examiner found that the Veteran's interpersonal and occupational functioning were not impaired.  

At a September 2011 VA general examination, the Veteran contended that his coronary artery disease prevented him from obtaining and maintaining employment.  He stated that he had last worked in 2009 in the maintenance field.  He reported that he had been informed by VA that he had suffered a heart attack.  He indicated that he had chest pain, an upset stomach, and a positive stress test.  He maintained that he had had stents placed in 1995 and 2000.  He complained that when he walked, he had shortness of breath and chest pain.  He reported taking nitroglycerin for his coronary artery disease.  He had a positive history of myocardial infarction, hypertension, angina, and dyspnea.  The examiner noted that the Veteran required continuous medication for his hypertension but not for his heart disease.  The Veteran was also noted to have a history of depression, panic attacks, memory problems, and sleep impairment.  

Examination revealed regular heart rhythm and heart sounds at S1 and S2.  There was no evidence of congestive heart failure or pulmonary hypertension.  Heart size was normal, according to x-ray.  A stress test showed an abnormal study without marked ischemia.  There was dipyridamole-induced mild ischemia noted in the region of inferoapical/apical-inferior segments.  Ejection fraction was 65 percent.  An electrocardiogram was abnormal with normal sinus rhythm and right bundle branch block.  The Veteran also had normal affect, mood, judgment, and comprehension of commands.  He had appropriate behavior and no obsessive behavior or hallucinations/delusions.  The Veteran indicated that he had worked for the same company from August 1976 to January 2009 and that he had retired because the company had given him the option to retire.  The examiner noted that a March 2010 medical report had found that the Veteran's shortness of breath may be attributable to his chronic obstructive pulmonary disease (COPD).  The examiner explained that COPD could cause the chest to feel tight because of narrowing or blockage of the airways.  The examiner found that the Veteran's coronary artery disease did not cause any functional impairment or impacts on physical and sedentary employment.        

On VA skin examination in December 2011, the Veteran was diagnosed with dermatitis that affected less than 5 percent of his total body area.  He was noted to have used topical medication for 6 weeks or more, but not constant, in the past 12 months.  The Veteran's patches of dermatitis were noted to be excoriated, macular patches which caused no functional limitation.  

At a January 2012 VA psychiatric examination, the Veteran reported that he had retired in 2009 after 33 years of working in the maintenance field at a chemical plant.  The Veteran complained of ongoing anxiety symptoms, having dreams about his war experiences once a week, and anger at how Vietnam veterans were treated compared to how Iraqi veterans were treated.  Examination was largely normal, and the examiner found that there did not appear to be any reason from a psychiatric standpoint that would preclude employment.  

The Veteran and his wife testified at a March 2012 DRO hearing.  Testimony revealed, in pertinent part, that the Veteran believed that the September 2011 VA examiner had misdiagnosed him when he found that the COPD had been the cause of his shortness of breath.  The Veteran asserted that his heart disease caused his shortness of breath and reiterated that he could have been misdiagnosed due to the residuals of the anxiety medication he had been taking at the time.  

In a July 2012 letter, a VA readjustment counselor reported that the Veteran had been participating in group counseling and receiving psychiatric medication management at the VA hospital.  The counselor reported that the Veteran had increased difficulty coping with exacerbation in anxiety and posttraumatic stress symptoms.  He had struggled with emotional and interpersonal issues and experienced difficulty interacting with the general public.  The Veteran was noted to be suffering from depressed mood, anhedonia, low energy, poor concentration, intrusive memories of traumas, emotional and physical reactions to trauma triggers, avoidance behavior, withdrawal from others, emotional numbness, sleep disturbance, exaggerated startle response, anger/irritability, anxiety, feelings of worthlessness, excessive guilt, and paranoid ideation.  The counselor found that these symptoms influenced the Veteran's interpersonal and general functioning.  Although the Veteran had been making sincere efforts, his symptom severity had been persistent.  The Veteran was noted to have experienced considerable psychological distress that adversely impacted his overall functioning.  The counselor also found that the Veteran had difficulty adapting to stressful circumstances in daily and social settings.  

The Veteran also testified at a February 2013 travel board hearing.  Testimony revealed, in relevant part, that as the Veteran's psychiatric disorder had progressively worsened, his former employer had decided to implement a forced retirement.  The Veteran clarified that although the official record showed that his former employer had given him the option to retire, he had actually been informed that he could either retire or stay and face termination without any retirement benefits.  He testified that his employer had informed him that his forced retirement was due to a "reduction in force," but that he believed the forced retirement had been due to the relationship problems he had had with his co-workers.  He reported that he had been unable to maintain his temperament at work, get along well with people, direct people as a foreman, or take orders from his supervisor.  He stated that he had also missed a lot of time from work due to his coronary artery disease and that these absences coupled with his psychiatric issues had caused a misunderstanding on his former employer's part, which had led to the forced retirement.  He also indicated that as a foreman, he had managed a crew of individuals who performed physical labor jobs and that he had not been allowed to work the manual labor jobs.  He maintained that he had experienced a lot of pressure and stress at work because when he had managed only 7 people, his supervisors had expected the same amount of work as his formerly managed group of 50 people.  He also testified that he had numerous stents in his heart and would need open-heart surgery if these stents stopped working.  He reported that he attended group therapy meetings for his psychiatric disorder every Monday.  He stated that he was experiencing panic attacks more frequently.  He indicated that he had completed the tenth grade and then later completed his GED during basic training.  

The Veteran has primarily worked in fields that required manual labor.  The evidence shows that the Veteran had shortness of breath and chest pain when he walked.  Additionally, although it was noted at a September 2011 VA examination that the stress test showed an abnormal study without marked ischemia, there was still evidence of mild ischemia in the region of inferoapical/apical-inferior segments (emphasis added).  These findings suggest that any work that involved physical labor would not be feasible.  Indeed, the Veteran reported that when he had been employed in the maintenance field, he had missed a lot of time from work due to his coronary artery disease symptoms, and this had contributed to his forced retirement.    

The Board acknowledges that a September 2011 VA examiner found that the Veteran's shortness of breath "may" be attributable to his COPD, and that consequently, the Veteran's coronary artery disease did not cause any functional impairment or impacts on physical and sedentary employment.  However, this opinion is speculative in nature.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  Therefore, the Board places low probative value on this opinion.  Moreover, as it is unclear whether the Veteran's shortness of breath and chest pain are due to his service-connected coronary artery disease or to his non-service-connected COPD, the benefit of the doubt should be afforded to the Veteran in determining that his shortness of breath and chest pain are attributable to his coronary artery disease.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

Furthermore, the Board finds that the Veteran's psychiatric symptoms would make it difficult for him to function even at a sedentary job.  Although a January 2012 VA examiner found that there did not appear to be any reason from a psychiatric standpoint that would preclude employment, the evidence shows that the Veteran is unable to get along with others, which translated into relationship problems with his co-workers while he was employed.  Indeed, the Veteran reported that due to the exacerbation of his psychiatric symptoms, he had been forced into retirement because he had been unable to maintain his temperament at work, get along with others, direct people as a foreman, or take orders from his supervisor.  Thus, given the Veteran's educational and occupational history and the constraints noted above, and resolving all doubt in favor of the Veteran, the weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities. 

In summary, the Veteran has met the criteria for a TDIU, and the Board finds that the Veteran's service-connected disabilities, considered together, render him unemployable.  Accordingly, entitlement to a TDIU is granted.  Reasonable doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to a TDIU is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


